DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 August 2021 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "40" and "20" have both been used to designate valve stem and "90" and "92" have both been used to designate lock ring.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both valve body and valve stem, “90” has been used to designate both pin and lock ring, and “92” has been used to designate both radial key and lock ring.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (U.S. Patent 7,770,902) in view of Nagayo (U.S. Patent 10,234,038), in further view of Tsuji (U.S. Patent Publication 2014/0361208).
Regarding claim 1, Davis discloses a bypass valve assembly for use in a turbine generator, the bypass valve assembly comprising:
a valve body 174/210 defining a central bore (accommodating rod 136 FIG. 8) and a plurality of passageways 190/192/194/196/198;
a plurality of bypass seats (230 at the periphery of each inlet to 194);
a valve stem 136 disposed within the central bore of the valve body;
a valve cap 212 secured to a distal portion of the valve body;
a bypass valve disc 220 secured to a distal end portion of the valve stem;
a plurality of bypass valves 228/194;
a pressure seal 142/134 head disposed around the valve stem (FIG. 2), the pressure seal head defining steps (FIG. 2, 8; Col. 7 ln -Col. 8 ln 23).
Davis is silent regarding each passageway having a smaller area at an inlet portion and a larger area at an outlet portion to define a flared passageway;
each bypass seat disposed within the inlet portion of a corresponding passageway of the plurality of passageways, the bypass seats being formed of a material having higher wear resistance than the valve body;
each bypass valve having a base portion and a nose portion, each nose portion defining a predefined contoured surface area and extending into a corresponding passageway of the plurality of passageways, and at least a portion of the contoured surface area having a wear coating disposed thereon; and
the pressure seal head having a wear coating disposed thereon.
However, Nagayo teaches a bypass valve comprising:

a plurality of bypass seats 19a, each bypass seat disposed within the inlet portion of a corresponding passageway of the plurality of passageways (the valve body 31 is inserted in the opening 19, thus the valve seat 19a is within the inlet of the opening/passageway);
each bypass valve having a base portion (right cylindrical portion of 31 in FIG. 5B) and a nose portion (the left head portion of 31 in FIG. 5b), each nose portion defining a predefined contoured surface area and extending into a corresponding passageway of the plurality of passageways (FIG. 5A, 5B; Col. 7 ln 18-24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Davis by adding a valve body shaped like that of Nagayo to the forward face 228 of the piston 214 of Davis directly under each flow port 194, as taught by Nagayo, for the purpose of providing a more robust sealing of ports 194 while decreasing the required travel of the lock 210.
Additionally, Tsuji teaches at least a portion of the contoured surface area (surface of valve body 204) has a wear coating (“a cladding portion is integrally formed on a sliding-contact surface of a valve rod or a valve body, Abstract) disposed thereon (Abstract; FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Davis, by placing a coating on the bypass seat thus making a material with a higher wear resistance than the valve body, at least a portion of the contoured surface area, and the pressure seal, as taught by Tsuji, for the purpose of extending the lifetime of the valve member.
Regarding claim 5, Davis, as modified for the reasons discussed above, discloses the claimed invention substantially as claimed, as set forth above in claim 1.

Regarding claim 6, Davis, as modified for the reasons discussed above, discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Davis/Tsuji further teaches the bypass seats are a cobalt-chromium alloy material (Tsuji Paragraph 24).
Regarding claim 7, Davis, as modified for the reasons discussed above, discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Davis/Tsuji further teaches the wear coating of the steps of the pressure seal head comprises a cobalt-chromium alloy material (Tsuji Paragraph 24).
Regarding claim 10, Davis, as modified for the reasons discussed above, discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Davis/Tsuji further teaches the pressure seal head comprises a central passageway and a bushing (Davis 142) disposed within the central passageway, the bushing having a wear coating (Tsuji Abstract) disposed on at least a portion thereof (Davis FIG. 5/Tsuji Abstract).
Regarding claim 11, Davis, as modified for the reasons discussed above, discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Davis further discloses the valve body includes a distal facing surface 230 disposed about the valve stem and in flow communication with a fluid during operation (FIG. 8).
Regarding claim 12, Davis, as modified for the reasons discussed above, discloses the claimed invention substantially as claimed, as set forth above in claim 1.

Regarding claim 13, Davis, as modified for the reasons discussed above, discloses the claimed invention substantially as claimed, as set forth above in claim 12.
Davis/Nagayo further teaches the inwardly tapering geometry comprises a curved surface having a concave shape (Nagayo FIG. 5B).
Regarding claim 14, Davis, as modified for the reasons discussed above, discloses the claimed invention substantially as claimed, as set forth above in claim 13.
Davis/Nagayo further teaches the curved surface further defines a convex shape that forms a terminal end of the nose portion and transitions into the concave shape, the convex shape being downstream of the concave shape (once applied to the disclosure of Davis, the nose portion will be downstream of the concave shaped curved surface) (Nagayo FIG. 5B).
Regarding claim 15, Davis, as modified for the reasons discussed above, discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Davis/Nagayo further teaches the bypass valve further includes a radial flange (Nagayo, the cylindrical portion contacting widest portion of 31 in FIG. 5B) disposed around a proximal end of the base portion, the radial flange adapted for engagement with the valve disc (Nagayo FIG. 5B).
Merriam-Webster defines a flange as “a rib or rim for strength, for guiding, or for attachment to another object”.  Accordingly, the cylindrical base portion meets the definition of a rim for attachment.
Regarding claim 16, Davis, as modified for the reasons discussed above, discloses the claimed invention substantially as claimed, as set forth above in claim 15.
Davis/Nagayo further teaches the radial flange includes at least one of a notch (Nagayo the step between the cylindrical portion and the widest portion of 31 in FIG. 5B) and a recess (created by the notch) in fluid communication with a fluid when in operation (Nagayo FIG. 5B).

Davis/Nagayo/ Tsuji further teaches the portion of the contoured surface area (Nagayo 31) having the wear coating (Tsuji) disposed thereon is at least partially downstream of a seating location of the bypass valve (once applied to the disclosure of Davis, the nose portion will be downstream of the seating location), the seating location being configured to engage the bypass seat of the corresponding passageway (Davis FIG. 8/Nagayo FIG. 5B/Tsuji Abstract).
Regarding claim 18, Davis discloses a bypass valve assembly for use in a turbine generator, the bypass valve assembly comprising:
a valve body 174/210 defining a central bore (accommodating rod 136 FIG. 8) and a plurality of passageways 190/192/194/196/198;
a plurality of bypass seats (230 at the periphery of each inlet to 194);
a valve stem 136 disposed within the central bore of the valve body;
a valve cap 212 secured to a distal portion of the valve body;
a bypass valve disc 220 secured to a distal end portion of the valve stem;
a plurality of bypass valves 228/194 (FIG. 8; Col. 7 ln -Col. 8 ln 23).
Davis is silent regarding each bypass seat disposed within the inlet portion of a corresponding passageway of the plurality of passageways, the bypass seats being formed of a material having higher wear resistance than the valve body;
each bypass valve having a base portion and a nose portion, each nose portion defining a predefined contoured surface area and extending into a corresponding passageway of the plurality of passageways, and at least a portion of the contoured surface area having a wear coating disposed thereon, the wear coating being downstream of a seating location of the bypass valve, the seating location being configured to engage the bypass seat of the corresponding passageway.

a plurality of bypass seats 19a, each bypass seat disposed within the inlet portion of a corresponding passageway of the plurality of passageways (the valve body 31 is inserted in the opening 19, thus the valve seat 19a is within the inlet of the opening/passageway);
each bypass valve having a base portion (right cylindrical portion of 31 in FIG. 5B) and a nose portion (the left head portion of 31 in FIG. 5B), each nose portion defining a predefined contoured surface area and extending into a corresponding passageway of the plurality of passageways and a seating location (at 19a), the seating location being configured to engage the bypass seat of the corresponding passageway (FIG. 5A, 5B; Col. 7 ln 18-24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Davis by adding a valve body shaped like that of Nagayo to the forward face 228 of the piston 214 of Davis directly under each flow port 194, as taught by Nagayo, for the purpose of providing a more robust sealing of ports 194 while decreasing the required travel of the lock 210.
Additionally, Tsuji teaches at least a portion of the contoured surface area (surface of valve body 204) has a wear coating (“a cladding portion is integrally formed on a sliding-contact surface of a valve rod or a valve body, Abstract) disposed thereon (Abstract; FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Davis, by placing a coating on the bypass seat thus making a material with a higher wear resistance than the valve body, at least a portion of the contoured surface area, and the pressure seal, as taught by Tsuji, for the purpose of extending the lifetime of the valve member.
Regarding claim 19, Davis, as modified for the reasons discussed above, discloses the claimed invention substantially as claimed, as set forth above in claim 18.
.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Nagayo, in further view of Tsuji, in even further view of Siddle (U.S. Patent Publication 2013/0336776).
Regarding claim 8, Davis, as modified for the reasons discussed above, discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Davis is silent regarding the wear coating of the contoured surface area of each bypass valve comprises a PEMS (plasma enhanced magnetron sputtering) nanocoating.
However, Siddle teaches applying a coating of a surface area of a component 60 comprises a PEMS (plasma enhanced magnetron sputtering) nanocoating (Paragraph 52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Davis, by applying the wear coating using PEMS nanocoating, as taught by Siddle, for the purpose of using a known technique to achieve repeatable coating on the surface of the components being coated.
Furthermore, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e the bypass valve assembly with a wear coating, does not depend on its method of production, i.e. coating via PEMS nanocoating. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Regarding claim 9, Davis, as modified for the reasons discussed above, discloses the claimed invention substantially as claimed, as set forth above in claim 9.
.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art fails to anticipate or make obvious at least one bolt securing the valve cap to the valve body and a cap pin disposed under a head of the bolt and extending into a corresponding cavity in the valve body, along with the other limitations of the claims.
Furthermore, the closest prior art fails to anticipate or make obvious each pin of the plurality of pins extending into the bypass valve disc and being disposed within the aperture of a corresponding bypass valve to couple the corresponding bypass valve to the bypass valve disc while permitting a limited range of relative movement between the bypass valve and the bypass valve disc in a longitudinal direction of the bypass valve, along with the other limitations of the claims.

Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art fails to anticipate or make obvious a plurality of pins extending into the bypass valve disc; and the intermediate portion defining an aperture extending laterally through the bypass valve, the aperture being elongated in a longitudinal direction of the bypass valve, wherein each pin of the plurality of pins extends into the elongated aperture of a corresponding bypass valve of the plurality of bypass valves to couple the bypass valve to the bypass valve disc while permitting a limited range of relative movement between .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/CHRISTOPHER D BALLMAN/   Examiner, Art Unit 3753                                                                                                                                                                                         

/Matthew W Jellett/Primary Examiner, Art Unit 3753